DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VII (Fig. 10), Sub-species A (Fig. 2A) (claims 1-4, 6, 8-10, 13-15) in the reply filed on 12/24/2020 is acknowledged.
Claims 5, 7, 11-12, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/20.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the arrangements of the cooler which is required for the heat to be dissipated for the invention to work.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):





4. Claims 1 and 13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 13 recite “.. when the fastening portion receives the electrically conductive fastener..” is indefinite as the language can be interpreted as the fastener may not be there. However as shown in elected species Fig. 10, the fastener has to be there for the heat to be conducted. Therefore a definite language is suggested.

Claim 1, 13 recite “..a connector electrically connecting a side face of the heat radiating plate to the fastening portion so as to make electrical contact with the electrically conductive fastener..” is indefinite. As shown in elected species Fig. 10, the connector 31 make electrical contact with the ring 15, not with the fastener 43. Appropriate correction is required “a connector electrically connecting a side face of the heat radiating plate to the fastening portion so as to make electrical contact with the electrically conductive fastener through a connecting ring”.

4, 6, 8-10, 14-15 are also rejected being dependent on claims 1 and 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4, 6, 8-10, 13-15 are rejected under 35 U.S.C. 103 as being obvious over Yanagawa et al (JP 2011040565 applicant provided IDS) in view of Nakanishi et al (US 2018/0199472 A1).

Regarding claim 1: Yanagawa teaches in Fig. 1 about a semiconductor module, comprising:


    PNG
    media_image1.png
    444
    579
    media_image1.png
    Greyscale



a multilayer substrate including an insulating board 21, a conductive board 22 formed on a front surface of the insulating board, and a heat radiating plate 23 formed on a rear surface of the insulating board;
a semiconductor element 10 arranged on the conductive board 22;
a case (comprising 40, 41, 42) that houses at least the semiconductor element and a front surface of the multilayer substrate (as shown) and includes a fastening portion to receive an electrically conductive fastener 43; and

a connector 50 electrically connecting a side face (bottom side of 23 can interpreted as one side surface of 23 ) of the heat radiating plate 23 to the fastening portion so as to make electrical contact with the electrically conductive fastener 43 when the fastening portion receives the electrically conductive fastener.

Yanagawa does not explicitly show a connector 50 electrically connecting to make electrical contact with the electrically conductive fastener 43.

However Nakanishi teaches in Fig. 7 a connector (comprising 42, 17A) electrically connecting to make electrical contact with the electrically conductive fastener 40 (through 34).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to modify Yanagawa connector to extend to connect to the conductive fastener 

Regarding claims 2, 14: Nakanishi teaches in Fig. 7 wherein the connector is electrically and mechanically connected to the side face of the heat radiating plate and to the fastening portion.

Regarding claim 3: Yanagawa teaches in [0018] wherein the connector is made of an elastic material.

Regarding claim 4: Yanagawa teaches in Fig. 1 and Nakanishi teaches in Fig. 7 about wherein a rear surface of the heat radiating plate is exposed from a bottom surface of the case.

Regarding claim 6: Yanagawa teaches in Fig. 1 wherein a groove in which to arrange the connector is formed in a bottom surface of the case between the heat radiating plate and the fastening portion, and a portion of the side face of the heat radiating plate is exposed from the case by the groove.

Regarding claim 8: Nakanishi teaches in Fig. 7  wherein a notch in which the connector is arranged is formed in the side face of the heat radiating plate.

Regarding claim 9: As explained in claim 1, Tanagawa in view of Nakanishi teaches 
wherein a through hole is formed in the fastening portion spanning from an upper surface to a bottom surface, and

wherein the connector is electrically connected to the side face of the heat radiating plate and to an inner surface of the through hole in the fastening portion (by supporting element 34).

Regarding claim 10: Nakanishi teaches in Fig. 7 about a conductive ring 34 within an inner periphery of the through hole, wherein the connector electrically and mechanically connects the side face of the heat radiating plate to the ring in the fastening portion.

Regarding claim 13: As explained in claim 1, Tanagawa in view of Nakanishi teaches all the limitations including an electrically insulating thermally conductive member 52 (Tanagawa Fig. 2) arranged on a bottom surface of the semiconductor module;
a cooler 30 arranged underneath the electrically insulating thermally conductive member;

Regarding claim 15: Tanagawa and Nakanishi teaches wherein the fastener is a screw.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897